21 F.3d 429NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.James IACOPELLI, Defendant-Appellant.
No. 93-1534.
United States Court of Appeals, Sixth Circuit.
March 30, 1994.

Before:  RYAN and NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
James Iacopelli appeals his judgment of conviction entered on his plea of guilty to one count of being a felon in possession of a firearm, for which he received eighteen months of imprisonment, a three year term of supervised release and a $50 special assessment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In this timely appeal, Iacopelli's counsel has filed a motion to withdraw his representation and a brief in compliance with  Anders v. California, 386 U.S. 738 (1967).  Iacopelli has not filed a response to his counsel's motion.


3
Out of an abundance of caution, we have reviewed whether the district court properly denied Iacopelli's motion to suppress, and conclude that exigent circumstances did exist to support the DEA agents' warrantless search of Iacopelli's apartment.   See United States v. Lopez, 989 F.2d 24, 26 (1st Cir.), cert. denied, 114 S. Ct. 201 (1993);   United States v. Ware, 914 F.2d 997, 1000 (7th Cir.1990).  The motion to suppress was thus properly denied.  We have further examined the record in this case, including the transcripts of Iacopelli's plea and sentencing and conclude that no reversible error is apparent from the record.


4
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.